Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 allowed.
The following is an examiner’s statement of reasons for allowance:
Abramson et al. (2009/0052650) teaches a telecommunications system 300 (Fig. 3) comprises telecommunications network 105, first PBX 304-1 with terminals 103-1 through 103-Y, second PBC 304-2 with terminals  103-2-1 through 103-2-Z.
Degenhardt et al. (2010/0223494) teaches system and method for providing IP PBX service.
As to claim 1, prior arts of record fail to teach or render obvious, alone or in combination a method of configuring a private branch exchange that employed in an environment of an intermediary host, a first private branch exchange connected to callable devices, a second private branch exchange connected to callable devices comprising: the callable device connected to the first PBX transmitting configuration data to the first PBX; the first PBX transmitting a part of the configuration data to the intermediary host; the intermediary host transmitting data of the second PBX to the first PBX; the first PBX connecting to the second PBX according to the data of the second PBX; and the first PBX transmitting the configuration data to the second PBX wherein the second PBX configures PBX configuration or a PBX service of the second PBX according to the configuration data.
Claims 2-13 allowed because they depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652